        Case 3:20-cv-00676-SDD-EWD        Document 19    09/13/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


BLOUNT
                                                                  CIVIL ACTION

VERSUS
                                                                  20-676-SDD-EWD

FLAGSHIP CREDIT ACCEPTANCE



                                       RULING

        The Court has carefully considered the Motion,1 the response2 and reply3, the

record, the law applicable to this action, and the Report and Recommendation4 of United

States Magistrate Judge Erin Wilder-Doomes dated August 3, 2021.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that the Motion to Dismiss5 filed by Defendant Flagship

Credit Acceptance is GRANTED and Plaintiff's claims are DISMISSED WITHOUT

PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiff Daysha Blount be given twenty-one (21)

days from the date of the Ruling adopting the Report and Recommendations in which to




1
  Rec. Doc. 12.
2
  Rec. Doc. 16.
3
  Rec. Doc. 17.
4
  Rec. Doc. 18.
5
  Rec. Doc. 12.
       Case 3:20-cv-00676-SDD-EWD          Document 19     09/13/21 Page 2 of 2




amend her Complaint to cure the deficiencies, and Plaintiff's failure to timely file an

amended complaint will result in conversion of the dismissal to one with prejudice.
                                                        10th
      Signed in Baton Rouge, Louisiana on September 9, 2021.




                                    S
                                    CHIEF JUDGE SHELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
